— Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered November 30, 2011. The order denied the motion of Guard Contracting Corp., also known as Guard Construction & Contracting, Corp. for partial summary judgment on the contractual indemnification cause of action in its fourth-party complaint.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Bellreng v Sicoli & Massaro, Inc. (108 AD3d 1027 [2013]). Present — Centra, J.P., Fahey, Garni, Whalen and Martoche, JJ.